Citation Nr: 1530450	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  07-20 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a right knee disability on and before June 20, 2011, and to a rating in excess of 10 percent on and after June 21, 2011, based on limitation of motion.

2.  Entitlement to a rating in excess of 30 percent for a right knee disability based on instability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel

INTRODUCTION

The Veteran served on active duty from October 1998 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the VA Regional Office in Winston-Salem, North Carolina.  

This matter has previously been before the Board, most recently in September 2013, when the Board denied the Veteran's claim of entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome before September 4, 2009, granted a rating of 20 percent from September 4, 2009, to June 21, 2011, and denied a rating in excess of 10 percent on and after June 21, 2011.

The Veteran timely appealed the Board's September 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated and remanded the Board's September 2013 decision to the extent that it denied the Veteran's claim for ratings in excess of those set forth above.  In the Joint Motion, the Court instructed the Board to better explain its findings regarding assigning separate ratings based on the Veteran's symptoms such as popping and locking.  

In September 2013, the Board additionally remanded the issues of entitlement to service connection for migraine headaches, an initial disability rating in excess of 20 percent for a back disability, and a total disability rating based on individual unemployability (TDIU).  

A December 2013 rating decision granted service connection for migraine headaches.  When an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must then be timely filed to initiate appellate review of downstream issues such as the rating assigned for the disability or the effective date of service connection.  The grant of service connection extinguished this issue before the Board.  Therefore, the claim for service connection for migraine headaches is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The December 2013 rating decision additionally granted the Veteran a TDIU effective November 29, 2010.  In January 2014, the Veteran disagreed with this effective date, and in February 2014, the Board remanded the Veteran's claim in order to provide the Veteran with a statement of the case as to the issue of entitlement to an effective date earlier than November 29, 2010, for the award of a TDIU.  To date, this development has not been accomplished, and this issue is therefore not before the Board at this time.

In January 2014, the Veteran raised claims of entitlement to service connection for sickle cell disease, a neurological disability, a heart disability, a bilateral ankle disability, service connection for pes planus, and clear and unmistakable error in an April 2003 rating decision.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over them, and these issues are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by symptoms approximating dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint with some limitation of motion as a result.  

2.  The current 30 percent rating the Veteran receives for instability of the right knee is the highest schedular rating allowable for this disability.  

CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating, but no more, for a right knee disability based on dislocation of the semilunar cartilage have been met and should replace the Veteran's current ratings assigned based on limitation of motion.  8 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes (DCs) 5258, 5260, 5261 (2014).

2.  The criteria for a rating in excess of 30 percent for a right knee disability based on instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, DC 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  In this case, all appropriate notification has been provided, and furthermore, neither the Veteran nor her representative has alleged that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  In sum, the Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records, including VA treatment records, have been obtained to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran was provided with examinations in November 2005, September 2009, June 2011, and October 2013.  The Board finds that the examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded her current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran declined the opportunity to participate in a hearing before the Board.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2014).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2014).

Regarding knee claims, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003, 5257 and 5258/5259.  See VAOPGCPREC 23-97.  For example, when a knee disorder was already rated under DC 5257 (addressing lateral instability), the a separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more).

Moreover, a separate rating could also be warranted under 38 C.F.R. § 4.59, based on X-ray findings of arthritis with painful motion.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

Currently, the Veteran receives a 20 percent rating prior to June 21, 2011 and a 10 percent rating since that date for limitation of motion in her right knee under 38 C.F.R. § 4.71a, DC 5260 (addressing limitation of flexion).  She also receives a separate 30 percent rating for severe instability under 38 C.F.R. § 4.71a, DC 5257 (addressing instability and laxity of the knee).  

As an initial matter, the Board points out that the 30 percent rating the Veteran receives for the instability in her right knee is the highest rating allowable for this specific disorder.  Therefore, an increased rating purely under instability is not warranted.  

Next, while the Veteran currently receives staged ratings for her right knee for limitation of motion, the Board determines that DC 5260 is not the proper diagnostic code to characterize her symptoms.  Rather, the Board determines that a 20 percent rating is warranted for the entire period on appeal for her symptoms under 38 C.F.R. § 4.71a, DC 5258.  Under this diagnostic code, 20 percent rating is warranted when there is evidence of dislocation of the semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint.  However, as this is also the highest rating allowable, a rating in excess of 20 percent is not for application under this diagnostic code.  

As was pointed out in the Court's Order, the primary question on appeal is whether the Veteran is entitled to effectively three separate disability ratings, i.e. based on limitation of motion, tear of the meniscus and instability.  In general, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

In this case, it appears that the Veteran's knee symptoms are not the type that are correctly rated under DC 5260 or 5261.  Specifically, under these diagnostic codes, compensable ratings are warranted when the evidence shows arthritis in the knee when flexion is limited to 45 degrees and extension is limited to 10 degrees.  While it is true that other similar knee disorders may be rated by analogy, the impairment in terms of range of motion have been relatively mild.  For example, at a VA examination in November 2005, the Veteran complained of constant pain, but denied being incapacitated by such symptoms.  She suffered functional impairment in the form of an inability to kneel, stoop, or bend, and experienced pain on palpation of the medial joint line.  However, upon examination, she exhibited flexion of the right knee to 120 degrees with pain and extension to 0 degrees.  Throughout the rest of 2007 and 2008, the Veteran was seen to have a "waddling gait," but again displayed a full range of motion.  Her most significant limitation of flexion observed throughout 2009 was only 90 degrees.  

At a September 2009 VA examination, the Veteran complained of weakness, stiffness, heat, tenderness, and pain, but denied experiencing redness, lack of endurance, fatigability, deformity, or drainage.  She also stated that she experienced flare-ups of symptoms as often as three to four times daily, with each flare-up lasting for one hour.  During a flare-up, the Veteran experienced a pain severity of 9 out of 10, and flare-ups occurred and relieved themselves spontaneously.  During a flare-up, she indicated an inability to squat, sit, or stand for long periods, and she generally had to walk with a cane.  

Upon examination, the examiner observed edema, effusion, tenderness, and guarding of movement.  However, the right knee showed no evidence of weakness, redness, head, deformity, malalignment, or drainage, and X-ray examination of the right knee showed minimal narrowing of the medial joint compartment, and no degenerative changes.  

The Board does not that, while the Veteran had flexion to 115 degrees, she exhibited pain at only 30 degrees of flexion, and extension to 0 degrees.  However, there is simply no evidence to suggest that this pain is caused by arthritis or patellofemoral syndrome, especially since arthritis has never been shown.  This conclusion is supported by the fact that such limitation was never shown again.  For example, at a VA examination in June 2011, her range of motion was again approximately 95 degrees, and arthritis was again not shown.  At her most recent VA examination in October 2013, her range of motion was 110 degrees of flexion and full extension without evidence of pain.  In the Board's view, had the Veteran had a knee condition such as arthritis or patellofemoral syndrome that was so severe as to result in limitation to only 30 degrees, such results would have been repeatable.  In this case, they were not. 

Rather, based on the evidence of record, the Board concludes that the limitations to the Veteran's right knee from a range of motion standpoint are attributable to her torn meniscus rather than any other type of disorder.  Moreover, when DC 5258 contemplates symptoms such as "locking," the Board construes this symptom as one that impedes motion.  As such, any limitation in range of motion caused by a torn meniscus may be adequately covered by DC 5258, and assigning separate rating under DCs 5260 or 5261 would violate the conditions of Esteban.  

Given this clinical evidence, the Board concludes that the Veteran's knee symptoms that result in painful motion in the knee are most likely a result of her torn meniscus rather than any sort of arthritis-induced limitation of motion.  Therefore, the Board determines that there is no basis for a separate rating under DC 5260 or 5261.

Extraschedular Concerns

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2014); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's right knee disability that would render the schedular rating criteria inadequate.  Review of the record reflects the Veteran's primary complaint relating to her right knee was of painful movement and symptoms such as locking and effusion, all of which are contemplated in the above-discussed schedular criteria for a knee disability.  The Board finds that the symptoms associated with the Veteran's right knee disability are fully addressed by the schedular rating criteria.  Therefore referral for consideration for an extra-schedular rating is not warranted.



ORDER

A rating of 20 percent, but no greater, based on dislocation of the semilunar cartilage of the right knee is granted, subject to the laws and regulations governing the award of monetary benefits for the entire period on appeal, and should be applied in place of the Veteran's current ratings under DC 5260.   

A rating in excess of 30 percent for instability of the right knee is denied.  




____________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


